443 F.2d 377
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SERVCO AUTOMATIC MACHINE PRODUCTS CO., Respondent.
No. 20975.
United States Court of Appeals, Sixth Circuit.
June 14, 1971.

On Petition to Enforce on Order of National Labor Relations Board.
Howard C. Hay, N.L.R.B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Abigail Cooley Baskir, Atty., N.L.R.B., Washington, D. C., on the brief, for petitioner.
Jon B. Gandelot, Detroit, Mich., Milmet & Vecchio, by Frank B. Vecchio, Detroit, Mich., on the brief, for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and CELEBREZZE, Circuit Judges.

ORDER.

1
The National Labor Relations Board petitions for enforcement of its bargaining order against the company reported at 183 N.L.R.B. 21.


2
The Union won a secret ballot election, conducted under the supervision of the Board, by a vote of 34-25. The company filed ten objections to the election, all of which were rejected by the Regional Director. The Union was certified as exclusive bargaining representative. The company refused to bargain. The Board thereupon entered its bargaining order, finding that the company had violated § 8(a) (5) and (1) of the Act by its refusal to bargain with the Union. Reference is made to the decision of the Board for a more complete recitation of facts.


3
Upon consideration of the briefs, oral argument and the entire record, it is ordered that enforcement of the order of the Board be granted.


4
Entered by order of the Court.